Citation Nr: 0202750	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1950 to October 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for a left knee condition under the provisions of 
38 U.S.C.A. § 1151.  In December 2001, a hearing was held 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2001). 


FINDINGS OF FACT

1.  In a rating decision dated in August 1996, the RO denied 
compensation for a left knee disorder under the provisions of 
38 U.S.C.A. § 1151 and notified the veteran of that decision; 
he did not appeal. 

2.  The evidence received subsequent to the RO's final August 
1996 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The August 1996 RO decision that denied compensation for 
a left knee disorder under the provisions of 38 U.S.C.A. 
§ 1151 became final.  38 U.S.C.A. 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1996).

2.  No new and material evidence has been received, since the 
August 1996 decision of the RO, to reopen the claim of 
entitlement to compensation for a left knee disorder under 
the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. 5108 (West 
1991); 38 C.F.R. 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1996, the veteran filed a claim for compensation for 
a left knee disability claimed to be the result of treatment 
at the VA hospital in Dallas, Texas in 1984.  He claimed that 
after a surgical procedure, the doctor sent him home right 
after the surgery with his leg in a brace, that the brace was 
not removed for three weeks and that he received no therapy.  
The RO obtained all records of his treatment from the Bonham 
and Dallas VA Medical Centers (VAMC) for the relevant periods 
indicated.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee condition was denied by the RO in an August 1996 
decision.  He was informed of the RO's decision in a letter 
also dated in August 1996.  As reasons and bases for the 
decision, the RO included a very comprehensive review of the 
veteran's medical treatment from VA beginning with his 
hemiarthroplasty of the left knee in February 1984, and all 
subsequent surgery, physical therapy and treatment of the 
left knee.  The RO concluded that severe degenerative disease 
existed prior to surgery and that there was no evidence that 
the disease was worsened by surgery.  Finally, the RO noted 
that the evidence did not show that the veteran was 
discharged immediately after surgery or deprived of 
rehabilitation or that the wrong brace was prescribed.

There was no communication from the veteran until a January 
1999 letter from his representative asking for service 
connection for both knees as a result of surgical treatment 
from VA during the period from 1984 through 1987.  Another 
letter received in February 1999 merely noted the claim as 
one for service connection for both knees.  Received with 
this letter were copies of the veteran's VA treatment dating 
from August 1996 through February 1998.  

Service connection for both left knee and right conditions 
was denied in a May 1999 rating decision of the RO.  Although 
the RO noted the prior denial of compensation under the 
provisions of 38 U.S.C.A. § 1151, the RO denied the claim on 
a direct basis noting that there was nothing shown in 
service.  

In a December 1999 letter, the VA stated that he was 
submitting new and additional evidence to reopen his claim 
for service connection for a left knee condition.  He 
repeated his claim that as a result of his left knee 
replacement in February 1984, his knee got infected and he 
had to have a total knee replacement.  As a result, he 
claimed, he had zero percent motion in his left knee as shown 
in an October 1999 medical record.  With this statement, the 
veteran submitted copies of records of his VA surgery and 
treatment from 1984.

The RO denied the veteran's claim in a February 2000 rating 
decision, stating that new and material evidence had not been 
submitted to reopen the claim for compensation for a left 
knee condition under the provisions of 38 U.S.C.A. § 1151.  
The veteran filed a notice of disagreement with the RO's 
February 2000 decision claiming in part that the claim in 
1996 was mistakenly considered and denied as if the injury 
had occurred in service.  "It was not considered as an 1151 
claim in 1996.  I contend that the present claim for service-
connected disability under 38 U.S.C.A. § 1151 is a new and 
different claim not subject to new and material evidence."

In a December 2001 personal hearing, the veteran repeated 
through testimony his contention that his left knee condition 
was the result of treatment he received from VA.

Law and Regulations

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2001).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2001).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

During the pendency of the veteran's claim, VA's duty to 
assist claimants was modified by Congress.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was explicitly 
made applicable only to applications to reopen finally 
disallowed claims which were received by VA on or after 
August 29, 2001.  Id. at 45,630.  Since the veteran's 
application to reopen was received by the RO prior to this 
date, the preexisting version of 38 C.F.R. § 3.156 applies, 
and the Board need not determine which version of the 
regulation would be most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  All citations in 
this decision refer to the "old" version of 38 C.F.R. 
§ 3.156.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the United States Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the evidence is presumed to be credible 
was not altered by the Federal Circuit decision in Hodge.


Analysis

As a preliminary matter, the Board notes some confusion about 
the nature of the veteran's claim, and the history of the 
RO's actions.  Although correspondence received from the 
veteran's representative in January and February 1999 appears 
to ask for "service connection" for both knees, it is clear 
from subsequent correspondence and testimony of the veteran 
that he is seeking compensation only for his left knee 
condition as a result of VA surgery and postsurgical 
treatment.  It appears that the RO's May 1999 decision to 
deny service connection on a direct basis for both the right 
and left knees is the result of the February 1999 
correspondence from the veteran's representative which 
referenced the veteran's claim for service connection for 
right and left knee disorders.  The veteran did not file a 
notice of disagreement as to the direct service connection 
decision.  Rather, he clarified in a December 1999 statement 
that the benefit sought was compensation under the provisions 
of 38 U.S.C.A. § 1151.  

However, confusion was further compounded by the February 
2000 statement of the veteran that the claim in 1996 was 
mistakenly considered on a direct basis, and not considered 
under the provisions of 38 U.S.C.A. § 1151, and as such, his 
claim should be considered a new claim and not subject to the 
requirement of submitting new and material evidence.  This 
assertion is unsupported by the evidence, given the 
considerable review of the veteran's VA treatment in the 
August 1996 rating decision, and the explicit identification 
of the issue in that rating decision as one for 
"[E]ntitlement to compensation under 38 U.S.C. § 1151 for 
[a] left knee condition."  The Board can only surmise that 
the veteran was mistakenly referring to the May 1999 rating 
decision in which service connection was denied on a direct 
basis for a right knee condition and a left knee condition.

At his hearing in December 2001, the veteran identified the 
issue as whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
left knee condition under the provisions of 38 U.S.C.A. 
§ 1151.  Hearing transcript, page 2.  The veteran timely 
perfected an appeal from the February 2000 rating decision 
that denied this claim.  38 C.F.R. § 20.200 (2001).

The veteran's claim for compensation for a left knee 
condition under the provisions of 38 U.S.C.A. § 1151, was 
denied by the RO in an August 1996 rating decision following 
a very complete review of the VA records from the period in 
question, dating in 1984.  The veteran did not appeal this 
decision and it became final.  38 C.F.R. §§ 3.104, 20.1103 
(1996).  

Since then, the veteran has attempted to reopen his claim 
with the submission of more recent records of VA treatment, 
dating from August 1996 through February 1998, and copies of 
records dating from 1984.  The Board has identified most of 
the latter as duplicates of records already in the claims 
file; however, four pages cannot be identified as duplicates.  
These consist of the following:  (1) two handwritten pages 
listing what appear to be complications of surgical 
procedures, unsigned and undated, (2) a VA medical history 
form, unsigned and undated, and (3) incomplete clinical 
results of a biopsy of tissue of the left femur, left tibia, 
and left knee, unsigned and undated.

The duplicate records from 1984 are not new evidence as these 
were of record at the time of the last prior denial and 
considered by the RO at the time of the August 1996 decision.  
The four nonduplicate pages identified above, while not 
previously considered, are cumulative of evidence already 
contained in the claims file.  The handwritten lists of 
complications appear to be written memoranda of what was 
discussed with the veteran when he signed his consent for 
surgery, copies of which are contained in the claims file for 
surgeries dating in January, September and October 1984.  In 
any event, the handwritten lists are not material since they 
are unsigned, undated documents (unlike other medical 
reports) of a vague nature and do not explicitly link a 
current disability to VA treatment.  The VA medical history 
form, and the results of biopsy, while not exact copies, 
merely duplicate evidence already contained elsewhere in the 
claims file and the Board considers these to be not "new" 
within the meaning of 38 C.F.R. § 3.156.  

The only new medical evidence submitted is the records of his 
more recent treatment from August 1996 through February 1998.  
This evidence is new because, when submitted, it had not been 
previously considered.  On the other hand, the newly 
submitted evidence is not material or probative to the issue 
of entitlement to compensation for a left knee condition 
under the provisions of 38 U.S.C.A. § 1151.  What was missing 
at the time of the August 1996 decision was medical evidence 
that the veteran's left knee condition was made worse by the 
surgery and post-surgical treatment he received from VA.  See 
38 C.F.R. 3.358(a).  The new submissions do not provide such 
evidence.  The newly submitted VA medical reports document 
that the veteran has had complaints of left knee pain; 
however, none of these reports provides any opinion or 
indication that the etiology of the currently diagnosed 
condition is the treatment received by VA.  These reports, 
either by themselves or in connection with evidence 
previously assembled, are therefore not no significant that 
they must be considered to fairly decide the veteran's 
claims.  See 38 C.F.R. 3.156(a).  In addition, these reports 
fail to identify any additional possible sources of probative 
medical records.

Finally, the Board finds that the transcript of the veteran's 
December 2001 personal hearing, and the various items of 
original correspondence he sent to the VA during the appeal 
period, are not material.  The Board does not doubt the 
veteran's sincere belief in the merits of his claim, but his 
hearing testimony and recent original correspondence are 
simply cumulative of his previous assertions.  They do not 
constitute medical evidence, since laypersons are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, they are not 
probative to the critical issue of whether there is any 
relation between any current left knee disorder, and his VA 
treatment.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  






ORDER

No new and material evidence sufficient to warrant reopening 
the claim for compensation for a left knee condition under 
the provisions of 38 U.S.C.A. § 1151 has been submitted.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

